                         4:20-cr-40068-SLD-JEH
                          4:20-cr-40068-SLD-JEH ##42-1
                                                   44 Page
                                                       Page11ofof22
                                                                                                     E-FILED
                                                                     Wednesday,
                                                                      Thursday, 13
                                                                                12 May, 2021 11:27:15
                                                                                               11:42:17 AM
                                                                            Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                              )
                                                       )
                        Plaintiff,                     )       Case No. 20 CR 40068
                                                       )
vs.                                                    )
                                                       )
AUSTON M. MCLAIN,                                      )
                                                       )
                        Defendant.                     )


                      MOTION FOR MENTAL HEALTH EVALUATION



         NOW COMES, Defendant AUSTON M. MCLAIN, by and through his attorney Andrew
M. Larson, pursuant to 18 U.S.C. § 4241 and in support of his Motion for Mental Health
Evaluation states as follows:


      1. The Defendant was indicted on December 2, 2020.
      2. That the Defendant suffers from mental issues secondary to a stroke.
      3. The undersigned is having difficulty communicating with the Defendant about the
         discovery and issues in the case.
      4. The Defendant may be suffering from a mental condition rendering him incompetent to
         the extent that he is unable to understand the nature and consequences of the proceedings
         against him and is unbale to assist in his defense.
      5. The Defendant requests a hearing on this Motion on May 13, 2020 at the time set for a
         Pretrial Conference.
      6. The Assistant United States Attorney assigned to this case, Ryan Bintz, is not opposed to
         this date and time of such hearing.
      WHEREFORE, Attorney for Defendant AUSTON MCLAIN requests that the Court hold a
hearing and after such hearing, if the Court determines that it is appropriate, a mental health
evaluation and for any further relief the Court deems equitable.
                           4:20-cr-40068-SLD-JEH
                            4:20-cr-40068-SLD-JEH ##42-1
                                                     44 Page
                                                         Page22ofof22




                                                              By:/S/ Andrew M. Larson
                                                                     Attorney for Defendant
                                                                     3610 25th Street, Suite 2
                                                                     Moline, IL 61265
                                                                     Phone: 309-757-7500
                                                                     Fax: 309-757-7504
                                                                     Email: andrew@andrewmlarson.com

                                        CERTIFICATE OF SERVICE


          The undersigned hereby certifies that on May 11

         2, 2021, I electronically filed the foregoing with the Clerk of Court using ECF and a true copy of the
 foregoing was served electronically upon the following:


Assistant United States Attorney
Ryan Bintz

By USPS
Mr. Auston McLain
C/O Rock Island County Jail
